SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED):May 26, 2010 APEXTALK HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 333-153838 26-1402471 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 637 Howard Street San Francisco, CA 94105 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (888) 228 2829 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On May 26, 2010, with the written consent of its board of directors, Apextalk Holding, Inc. (the “Company”) entered into a stock purchase agreement (the “Agreement”) with Champion Investors (China) Ltd., a New York company (the “Purchaser”), pursuant to which, the Company agrees to sell and the Purchaser agrees to purchase a total of 104,167 shares of the Company’s newly issued common stock at a purchase price of $2.40 per share equal to $250,000 in the aggregate (the “Purchase Price”) in reliance upon Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”). A copy of the Agreement is substantially in the form attached hereto as Exhibit 10.1. Item9.01 Financial Statement and Exhibits. (d) EXHIBITS EXHIBIT INDEX Exhibit Number Description Stock Purchase Agreement by and between Apextalk Holding, Inc. and Champion Investors (China) Ltd. dated May 26, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. APEXTALK HOLDINGS, INC. Dated: June 2, 2010 By: /s/ Hui Liu Hui Liu Chief Executive Officer
